     6:16-cv-00069-JHP Document 153 Filed in ED/OK on 09/13/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT FOR
                         THE EASTERN DISTRICT OF OKLAHOMA


KARL FONTENOT,                                  )
                                                )
                        Petitioner,             )
                                                )
v.                                              )       Case No. CIV-16-069-JHP-KEW
                                                )
SCOTT CROW, Interim Director,1                  )
                                                )
                        Respondent.             )

                                       NOTICE OF APPEAL

        Notice is hereby given that Respondent, Scott Crow, Interim Director of the Oklahoma

Department of Corrections, in the above named case, hereby appeals to the United States Court of

Appeals for the Tenth Circuit from the final judgment entered in this action on August 27, 2019.

                                                Respectfully submitted,

September 13, 2019

                                                MIKE HUNTER
                                                ATTORNEY GENERAL OF OKLAHOMA

                                                s/ MATTHEW D. HAIRE
                                                MATTHEW D. HAIRE, OBA #14916
                                                ASSISTANT ATTORNEY GENERAL

                                                313 NE 21st Street
                                                Oklahoma City, OK 73105
                                                (405) 521-3921
                                                (405) 522-4534 Fax
                                                Service email: fhc.docket@oag.ok.gov




1
  Scott Crow has replaced Joe Allbaugh as Interim Director of the Oklahoma Department of
Corrections.
     6:16-cv-00069-JHP Document 153 Filed in ED/OK on 09/13/19 Page 2 of 2



                                              s/ THEODORE M. PEEPER
                                              THEODORE M. PEEPER, OBA #19909
                                              ASSISTANT ATTORNEY GENERAL

                                              313 N.E. 21st Street
                                              Oklahoma City, OK 73105
                                              (405) 521-3921
                                              (405) 522-4534 (Fax)

                                              Service email: fhc.docket@oag.ok.gov
                                              ATTORNEYS FOR RESPONDENT


                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 13 t h day of September, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

Robert Ridenour, OBA # 16038
Assistant Federal Defender
One West Third Street, Ste. 1225
Tulsa, OK 74103

Tiffany R. Murphy, Arkansas Bar # 2015057
790 N. Cliffside Drive
Fayetteville, AR 72701


                                                      s/ MATTHEW D. HAIRE
                                                      s/ THEODORE M. PEEPER




                                                 2
